     Case 1:02-cr-00271-LAP Document 203
                                     204 Filed 03/22/21
                                               03/23/21 Page 1 of 2




                                                March 22, 2021

Honorable Loretta A. Preska
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

BY ECF
                                                Re:     United States v. Chen Xiang
                                                        02 Cr. 271 (LAP)

Dear Judge Preska:

            I represented defendant “Chen Xiang” (his actual name is Xiang Chen) at his trial,
sentencing and appeal in this matter, pursuant to the Criminal Justice Act (CJA). I write to
respectfully request that the Court reappoint me under the CJA to represent Mr. Chen for the
purpose of filing a motion to reduce his sentence under 18 U.S.C. § 3582(c)(1)(A), as amended
by the First Step Act of 2018.

           I make this request because Mr. Chen appears eligible for a reduced sentence under
United States v. Brooker, 976 F.3d 228 (2d Cir. 2020). He was sentenced in 2006 to a total
term of 754 months of imprisonment, including three consecutive or “stacked” terms of
imprisonment for violating 18 U.S.C. § 924(c). Courts have recognized that the health dangers
posed to prisoners by the current COVID-19 pandemic, combined with the “brutal impact” of
mandatory pre-First Step Act “stacked” § 924(c) sentences, can constitute “extraordinary and
compelling reasons” warranting a sentence reduction. E.g., United States v. Haynes, 456 F.
Supp. 3d 496, 514–18 (E.D.N.Y. 2020). Accordingly, I respectfully request that the Court
appoint me to seek a reduced sentence on Mr. Chen’s behalf.
         Case 1:02-cr-00271-LAP Document 203
                                         204 Filed 03/22/21
                                                   03/23/21 Page 2 of 2




             Thank you for your consideration of this application.

                                                  Very truly yours,

                                                  Sanford Talkin
                                                  Sanford Talkin




Sanford Talkin is hereby appointed, pursuant to
the Criminal Justice Act, to represent Mr. Chen
for the purpose of filing a motion to reduce his
sentence under 18 U.S.C. § 3582(c)(1)(A).

SO ORDERED.

Dated:       March 23, 2021
             New York, New York


________________________________
______________________________
                             ___
LORETTA
 O      A. PRESKA,
              S    U.S.D.J.
                     S
